Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Specification
2.	The abstract of the disclosure is objected to because it includes “Fig.4” at the end.
  Correction is required.  See MPEP § 608.01(b).

                                                     Drawings
3.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claim 7 is objected to because of the following informalities: Applicant is suggested to change “spatial layers” to --- at least one spatial layer --- as claimed in claim 3, for consistency with the claim language.


             Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


6.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is confusing. In the determining step, a single “physical antenna port” corresponding to a single “uplink reference signal” in, “determining, for at least one given precoder in a codebook, uplink reference signal to physical antenna port…channel information, lines 5-6. However, in the transmitting step, two physical ports are used for uplink reference signals. It is unclear as to what the intended claiming limitation is by reciting “uplink reference signal to physical antenna port” and “uplink reference signals in the at least two physical antenna ports”. The same remark applies to claim 19, 20 and 22.

Claim 4 recites the limitation “all pairs of the physical antenna ports” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Further, a broad interpretation for “at least two physical antenna ports” is two physical antenna ports. Therefore, in the recitation of “those pairs of the at least two physical antenna ports”, there is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “each of the at least one precoder” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 6 recites the limitation “all pairs of the physical antenna ports” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  Further, a broad interpretation for “at least two physical antenna ports” is two physical antenna ports. Therefore, in the recitation of “those pairs of the at least two physical antenna ports”, there is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “those pairs of the at least two physical antenna ports” in line 2.  There is insufficient antecedent basis for this limitation in the claim, since a broad interpretation for “at least two physical antenna ports” is two physical antenna ports. 
Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim 1, 9-10, 14-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2013/0107849), in view of the admitted Prior Art of the instant application in paragraphs 0005 and 0011- 0012, hereinafter referred to as the admitted PA.
Regarding claim 1, Park discloses: (1) during downlink and uplink transmission, various types of reference signals exist, for example, a CSI-RS is used as a reference signal that the BS transmits to the UE 110-fig.2 in order to cause the UE 110 to acquire channel state information (CSI) of a center cell or adjacent cells during downlink 
 Park, however, fails to teach: (1) determining, for at least one given precoder in a codebook, an uplink reference signal to physical antenna port mapping based on the channel information; (2) transmitting uplink reference signals in the at least two physical antenna ports according to the determined mapping.
The admitted PA (of the instant application 16/472,048 in Pub. No.: 2021/0359805) in par. 0005 discloses: (1) the precoder could be selected from a predetermined set of fixed precoder defined in the 3GPP specifications, a so-called codebook (corresponding to determining, for at least one given precoder in a codebook).  The admitted PA in par.0012 discloses: (2) when applying the codebook to a terminal device with more than one physical antenna port, it must be decided in which physical antenna port a particular uplink reference signal (such as SRS port) should be transmitted. For example, SRS port 1 could be transmitted in physical antenna port 1, SRS port 2 in physical antenna port 2, and so on. The same mapping is then used in the next upcoming uplink data transmission (corresponding to determining…,an uplink reference signal to physical antenna port mapping), wherein physical antenna port 1 
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ the aforementioned features disclosed by the admitted PA into the system of Park.  The suggestion/motivation for doing so would have been to improve system performance by minimizing information loss and increasing system transmission efficiency. 
	Regarding claim 9, Park discloses a CSI-RS is used as a reference signal that the BS transmits to the UE (measurements on downlink reference signals), see 0042, 0084, wherein the measurement of the received CSI-RS is detected using the Equation (1), see 0087, 0133.
	Regarding claim 10, Park discloses a particular frequency band for a UE for the first channel state information, see 0090, and another particular frequency band for the second channel state information, see 0125. As a result, the mapping could be configured to be frequency selective such that different mappings could be applied in the particular frequency bands.
          Regarding claim 14, in Park the uplink reference signals are the sounding reference signals, SRS, see 0042.

	The admitted PA in par. 0005 discloses in CB transmission, the terminal device first transmits one or more uplink reference signals, such as sounding reference signals (SRS, or SRS port).
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ the SRS port taught by the admitted PA into the system of Park.  The suggestion/motivation for doing so would have been to enable each uplink reference signal to be transmitted from a separate physical antenna port, and determines a suitable transmission rank and precoder for the coming uplink data transmission. 
	Regarding claim 16, please see the rejection of claim 1. Since the claimed features are included in the limitations of claim 1, “determining, for at least one given precoder in a codebook, an uplink reference signal to physical antenna port mapping based on the channel information; transmitting uplink reference signals in the at least two physical antenna ports according to the determined mapping”. In other words, based on the channel information acquired by the UE in Park, the selection of precoder in a codebook, such that uplink reference signal to physical antenna port is mapped, taught by the admitted PA is determined; and the transmission according to the determination of uplink reference signals in the at least two physical antenna ports is performed.
	Regarding claim 17, Park discloses all claimed limitations, except the uplink data is transmitted on a physical shared channel, PUSCH.

         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ the PUSCH for uplink data transmission taught by the admitted PA into the system of Park.  The suggestion/motivation for doing so would have been to enable the user equipment to feed back down link channel information through a PUSCH in a frequency division duplex system.
	Regarding claim 18, Park discloses all claimed limitations, except the uplink reference signals are transmitted over the 5G New Radio, NR, air interface.
	The admitted PA in par. 0011 discloses the codebooks for codebook based uplink transmission for the 5G NR air interface are specified in the aforementioned document 3GPP TS 38.211.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ the 5G air interface for uplink transmission taught by the admitted PA into the system of Park.  The suggestion/motivation for doing so would have been to have the user equipment configured with different combinations of codebook subsets with the UE’s capabilities for full coherence, partial coherence and non-coherent transmission.

Regarding claim 20, this claim has similar limitations as those of claim 1.  Therefore, it is rejected under Park and the admitted PA for the same reasons as set forth in the rejection of claim 1. The UE-fig.3 of Park includes at least two physical antenna ports (not shown); a module (not shown) for obtaining channel information; a second module (not shown) and a transceiver (not shown) for performing the claimed steps.
Regarding claim 22, this claim has similar limitations as those of claim 1.  Therefore, it is rejected under Park and the admitted PA for the same reasons as set forth in the rejection of claim 1. The UE-fig.3 of Park includes a computer program (not shown) that comprises a non-transitory computer readable medium storing a computer program comprising instructions when executed by a processing circuitry (not shown) of the UE that comprises at least two physical antenna ports (not shown) causes the UE to perform the claimed steps.

11.	Claims 2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of the admitted Prior Art of the instant application in paragraphs 0005 and 0011-0012, hereinafter referred to as the admitted PA, and further in view of Barabelle et al. (US 2016/0037550), hereinafter referred to as Barabelle.

Barabella discloses RSRP is the average received power of a CS-RS and is indicative of the received signal strength, see 0328.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ the average received signal power taught by Barabella into the combined system of Park and the admitted PA.  The suggestion/motivation for doing so would have been to provide an indication of the received signal strength in order to increase system transmission efficiency. 
Regarding claim 8, Park discloses a rank indicator (RI), see 0042, and the mapping (see the rejection of claim 1). The admitted PA in par.0005 discloses a determining a suitable transmission rank and precoder for the coming uplink data transmission. As a result, the mapping could be configured based on the suitable rank (corresponding to estimating expected transmission rank).
Park and the admitted PA fail to teach an average received signal power.
Barabella discloses RSRP is the average received power of a CS-RS and is indicative of the received signal strength, see 0328.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ the average received signal power taught by Barabella into the combined system of Park and the admitted PA.  The suggestion/motivation for doing so would have been to provide the BS the transmission rank via a transmit rank indicator for upcoming uplink data transmission from the . 
12.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of the admitted Prior Art of the instant application in paragraphs 0005 and 0012, hereinafter referred to as the admitted PA, and further in view of Frenger et al. (US 2016/0183099), hereinafter referred to as Frenger.
Regarding claim 11, Park and the admitted PA discloses all claimed limitations, except each of the at least two physical antenna ports is fed by its own power amplifier.
Frenger discloses each physical antenna port 156 (a-c)-fig.4 is associated with its power amplifiers, see 0091.
          It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ at least two physical antenna ports associated to be fed with at least a power amplifier taught by Frenger into the combined system of Park and the admitted PA.  The suggestion/motivation for doing so would have been to handle traffic by a single antenna and the other antennas can be muted in order to save energy because each antenna is served by separate power amplifiers.
Regarding claim 12, Park and the admitted PA discloses all claimed limitations, except each of the at least two physical antenna ports is operatively connected to only a single antenna element or an array of at least two antenna.
Frenger discloses each of the at least two physical antenna port 156 (a-c)-fig.4 is operatively connected to only an array of at least two antenna elements, which is the transmitting circuitry 1510-fig.4.
.

13.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park and the admitted Prior Art, in view of Frenger, and further in view of Athley et al. (US 2018/0302129), hereinafter referred to as Athley.
Regarding claim 13, Park, the admitted PA and Frenger disclose all claimed limitations, except the antenna element or array of at least two antenna element of at least two of the physical antenna ports are arranged at the terminal device to point in at least two mutually different pointing directions.
Athley discloses an antenna architecture 5-fig.2 of the UE 3a-fig.1.The antenna comprises four directional antenna 7a, 7b, 7c and 7d, wherein each directional antenna is connected to a respective power amplifier, see 0039.
          It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ antennas pointing at different directions taught by Athley into the combined system of Park, the admitted PA and Fringer.  The suggestion/motivation for doing so would have been to handle traffic by a .

                                  Allowable subject matter
14.	Claims 3-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

                                 Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (US 2015/0256239); Han et al. (US 2006/0270360); Kim et al. (US 2015/0236773) are cited , and considered pertinent to the instant specification.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465